DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-7 and 18-20 in the reply filed on 02/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper, and is therefore made FINAL.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “wherein the core layer comprises a sub-core layers.” This should be changed to read “wherein the core layer comprises sub-core layers.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 6 recites the term "substantially homogeneous" which is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purpose of examination, claim 6 is interpreted as reciting “homogenous.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (US 20170267435 A1) in view of Kulkarni et al. (US 20040156957 A1).
Regarding claim 1, Farrell teaches a paperboard assembly (composite material) (Abstract, Par. 0069, 0072-0074) comprising: a contacting layer (absorbent layer) made of permeable (absorbent) material (Par. 0072-0073); and a core layer (non-absorbent layer and lamination layer), the core layer having fluid-repellent characteristics impeding migration of fluid therethrough (Par. 0033 and 0074-0079); wherein a fluid contacting the contacting layer of the paperboard assembly migrates at least partially through the contacting layer and is impeded by the core layer (Par. 0074-0079 – see “non-absorbent” and “liquid barrier”).
Farrell discloses the paperboard assembly includes an external box (Par. 0090-0099, Figs 3-4), but remains silent specifically regarding wherein the paperboard assembly comprises an external layer wherein the core layer is located between the contacting layer and the external layer.
Kulkarni teaches a fluid resistant paperboard assembly comprising a permeable contacting layer (22), a core layer (20), and an external layer (26) wherein the core layer is located between the contacting layer and the external layer (Kulkarni, Fig. 3, abstract, Par 0017-0020).
Since both Farrell and Kulkarni teach paperboard assemblies comprising a permeable contacting layer and a core layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrell with the teachings of Kulkarni and add Kulkarni’s external layer (26) to the paperboard assembly of Farrell such that the core layer is located between the contacting layer and the external layer. This would also mean that the core layer of Farrell would impede fluid from reaching the external layer. This would result in additional protection from oil, grease, and fluids from escaping the paperboard assembly (Kulkarni, Par. 0002 and 0020).
	Regarding claim 2, modified Farrell teaches the paperboard assembly of claim 1, wherein the core layer comprises fluid-repellent compound (Farrell, Par. 0033, 0074 and 0078).
	Regarding claim 3, modified Farrell teaches the paperboard assembly of claim 2, wherein the fluid-repellent compound comprises a grease-repellent compound (Farrell, Par 0033, 0074 and 0078).
	Regarding claim 5, modified Farrell teaches the paperboard assembly of claim 1, wherein the core layer comprises sub-core layers (non-absorbent layer and lamination layer), wherein at least one of one of the sub-core layers is a repellent sub-core layer impeding migration of fluid therethrough (Farrell, Par. 0074-0079).
Regarding claim 7, modified Farrell teaches the paperboard assembly of claim 1, wherein the core layer is corrugated (Farrell, Par. 0076 – see “corrugated cardboard”).
Regarding claim 18, Farrell teaches a food package for containing food made of a paperboard assembly (Farrell, abstract, Par. 0069,  and 0072-0074), the paperboard assembly comprising: a food-contacting layer (absorbent layer), the food-contacting layer being permeable to fluid (Par. 0072-0073, and 0089); and a core layer made of paperboard having fluid repellent characteristics impeding fluid from the food ; wherein the food-contacting layer and the core layer are bonded together and shaped to form the food package (Par. 0033 and 0074-0079).
Farrell discloses the paperboard assembly includes an external box (Par. 0090-0099, Figs 3-4), but remains silent specifically regarding wherein the paperboard assembly comprises an external layer wherein the core layer is located between the contacting layer and the external layer.
Kulkarni teaches a fluid resistant paperboard assembly comprising a permeable contacting layer (22), a core layer (20), and an external layer (26) wherein the core layer is located between the contacting layer and the external layer (Kulkarni, Fig. 3, abstract, Par 0017-0020).
Since both Farrell and Kulkarni teach paperboard assemblies comprising a permeable contacting layer and a core layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Farrell with the teachings of Kulkarni and add Kulkarni’s external layer (26) to the paperboard assembly of Farrell such that the core layer is located between the contacting layer and the external layer. This would also mean that the core layer of Farrell would impede fluid from reaching the external layer. This would result in additional protection from oil, grease, and fluids from escaping the paperboard assembly (Kulkarni, Par. 0002 and 0020).
Regarding claim 19, modified Farrell teaches the food package of claim 18, wherein the core layer comprises corrugated paperboard (Farrell, Par. 0076 – see “corrugated cardboard”).
Regarding claim 20, modified Farrell teaches the food package of claim 18, wherein the food package defines an enclosure having a top and a bottom and wherein both the top and the bottom are made of a combination of the food-contacting layer, the core layer and the external layer (Farrell, Par. 0089-0093, and Fig. 1-3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (US 20170267435 A1) in view of Kulkarni et al. (US 20040156957 A1) as applied to claims 1 and 3 above, further in view of Kamiya et al. (JP 2010121099 A, herein English machine translation is used for all citations).
Regarding claim 4, modified Farrell teaches all of the elements of the claimed invention as stated above for claim 3. Modified Farrell does not teach wherein the grease-repellent compound comprises Fluorinated polyether-urethane anionomer.
Kamiya teaches a grease repellent compound wherein the grease (oil) repellent compound comprises Fluorinated polyether-urethane anionomer (Kamiya, Par. 0003, 0011, 0014-0015).
Since both modified Farrell and Kamiya teach grease resistant structures comprising a grease repellent compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kamiya to modify modified Farrell and use fluorinated polyether-urethane anionomer as the grease resistant compound of modified Farrell. This would allow for improved water and oil resistance (Kamiya, Par. 0011-0015).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (US 20170267435 A1) in view of Kulkarni et al. (US 20040156957 A1) as applied to claims 1 and 5 above, further in view of Kawagishi et al. (US 20060099388 A1).
Regarding claim 6, modified Farrell teaches all of the elements of the claimed invention as stated above for claim 5. Modified Farrell does not teach wherein the fluid-repellent characteristics are substantially homogeneous throughout the repellent sub-core layer.
Kawagishi teaches a paperboard assembly (Kawagishi, abstract, Par. 0010) comprising a fluid resistant layer (waterproof/ water-repelling) (Kawagishi abstract, Par. 0010, 0014-0016, 0040), wherein the waterproofing agent is uniform within the fluid resistant layer (Kawagishi, Par. 0040) and therefore has the fluid-repellent characteristics homogenous throughout the fluid resistant layer.
Since both modified Farrell and Kawagishi teach paper board assemblies comprising a fluid resistant layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kawagishi to modify modified Farrell and have the fluid-repelling characteristics be homogenous (uniform) throughout the core layer. This would ensure that the entire paperboard assembly would be fluid resistant (Kawagishi, Par 0010, 0014-0016, and 0040).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/               Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/               Primary Examiner, Art Unit 1782